per curiam:
El 2 de noviembre de 1987, la Oficina del Procurador General presentó ante nos un informe sobre la conducta profesional del Ledo. Rafael Rodríguez Álvarez. Mediante resolución emitida el 10 de enero de 1990, orde-namos a dicha oficina a formular la querella correspondiente. El 31 de enero de 1990, el Procurador General presentó una querella contra Rodríguez Álvarez por conducta impropia mientras actuaba como notario público. Se le imputó haber autorizado varias escrituras públicas de compraventas, en las cuales figuraban como partes ven-dedoras personas que ya habían fallecido para las fechas indicadas en las escrituras.
A raíz de esta querella, el 6 de abril de 1990 nombramos como Comisionado Especial del caso al Ledo. José M. Aponte Jiménez.
Luego de varios incidentes procesales, la representación *359legal del querellado solicitó al Comisionado Especial que los procedimientos del presente caso se llevaran a cabo bajo la Regla 13.1 de nuestro Reglamento, 4 L.RR.A. Ap. I-A, en vista de que el licenciado Rodríguez Álvarez alega-damente se encontraba incapacitado mental y físicamente para asumir de forma competente y adecuada la represen-tación legal de sus clientes. También se solicitó, mediante moción, que se paralizara y se dejara sin efecto cualquier señalamiento en el caso.
El 28 de noviembre de 1990 el Comisionado Especial acogió la solicitud de la parte querellada y suspendió los procedimientos hasta tanto este Tribunal se expresara en relación con esa solicitud. Dos días después, el licenciado Aponte Jiménez nos informó acerca de su inhibición en este caso.
Mediante resolución, el 21 de diciembre de 1990 acepta-mos la inhibición del licenciado Aponte Jiménez y se le relevó de sus funciones; se ordenó la paralización de los procedimientos del caso y se le concedió al Procurador General un término de veinte días para que se expresara en torno a la petición del querellado en relación con la Regla 13.1 de este Tribunal, supra.
Luego de examinar la moción en cumplimiento de nues-tra resolución presentada por el Procurador General, en la cual éste expresó que no se oponía a la petición del licen-ciado Rodríguez Alvarez, el 8 de febrero de 1991 autoriza-mos que los procedimientos contra el querellado se lleva-sen a cabo bajo la Regla 13.1 de nuestro Reglamento, supra. Se hizo constar la salvedad señalada por el Procu-rador de que si en este proceso se determinaba que el que-rellado estaba incapacitado mentalmente, una vez éste so-licitara nuevamente su reinstalación, la querella presentada en su contra sería dilucidada en sus méritos. También nombramos al Ledo. Salvador Acevedo Colón *360como nuevo Comisionado Especial, y se le instruyó señalar una vista para el caso a la mayor brevedad posible.
El 20 de mayo de 1991 se celebró la conferencia con antelación a la vista del caso en la cual las partes informa-ron los nombres de sus respectivos peritos. Por el Procura-dor General sería el Dr. José E. Villanueva, por el quere-llado el Dr. José Coballes (luego sustituido por el Dr. Rafael Cruz Mora) y por el Comisionado Especial el Dr. Luis Torres Aguiar (luego sustituido por la Dra. Haydeé Santiago Lugo). Las partes acordaron que los peritos examinarían al querellado, harían sus informes y notificarían a las partes y al Comisionado. Se señaló la vista del caso en su fondo para el 7 de agosto de 1991.
Dicha vista fue pospuesta en varias ocasiones hasta que, finalmente, se celebró el 4 de junio de 1992. Las par-tes estipularon que el caso se resolviera a base de los in-formes de los peritos psiquiátricos antes mencionados.
El Procurador General solicitó —y así lo aceptó el Comi-sionado— que si algún día el licenciado Rodríguez Álvarez solicitaba su reinstalación se vería el caso en sus méritos.
El 4 de diciembre de 1992 se presentó ante nos el in-forme del Comisionado Especial en el cual se enumeran varios padecimientos físico-emocionales del querellado.
Concluyó el Comisionado que, debido a su enfermedad, el juicio del querellado se encuentra afectado para evaluar la realidad inmediata y reconocer las consecuencias de sus actos; que por su condición física y emocional el querellado no puede de manera competente y adecuada representar a sus clientes ni mantener el patrón de conducta adecuado que debe observar un abogado.
El Comisionado recomendó que, de curarse el abogado querellado de su condición física-emocional y éste solici-tara su reinstalación, se deberían continuar los procedi-mientos en su contra por la vía ordinaria.
*361El 21 de diciembre de 1992 el querellado compareció ante nos mediante su representante legal para expresar-nos su conformidad con el informe del Comisionado y soli-citarnos la separación indefinida del querellado del ejerci-cio de su profesión.
Examinado el expediente del caso, el informe del Comi-sionado y los informes escritos de los tres peritos psiquia-tras, de los cuales se desprende la condición física y mental del querellado, procede decretar su suspensión indefinida como abogado-notario.
En In re Suárez Burgos, 108 D.P.R. 1 (1978), resolvimos que es procedente suspender indefinidamente del ejercicio de la abogacía a un abogado cuya condición mental, física o emocional le impida asumir competente y adecuadamente la representación legal de sus clientes y mantener el pa-trón de conducta que debe observar todo abogado. Expre-samos, en adición, que dicha separación indefinida por ra-zón de incapacidad mental constituye una medida de protección social y no un desaforo.
Por las razones anteriormente expresadas, se ordena el archivo por tiempo indefinido de la queja presentada en este caso y se suspende indefinidamente al Ledo. Rafael Ro-dríguez Álvarez del ejercicio de la abogacía y del notariado por razón de incapacidad mental.

Se dictará sentencia de conformidad.